DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 19 are rejected since the term “the electrical function unit” of claim 1 line 5 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331).
Do teaches a kitchen appliance for the at least partially automated processing (par. 0041) of recipes (par. 0043), comprising a functional unit (par. 0041; cooking preparation device) for processing ingredients when processing the recipes (par. 0136), a user interface (par. 0041) for detecting a user input (par. 0100, 0105), an integrated control unit (par. 0033), by means of which at least one recipe can be selected as a function of the user input (par. 0106) and the electrical functional unit can be activated (par. 0108), wherein the integrated control unit is designed such that a recipe-specific list of ingredients of the at least one recipe can be determined (par. 0105) and made available to an external receiving device (par. 0040; alternatively par. 0106; external relative functional unit or par. 0141) in a purchasing list (par. 0106; ingredient needed) via a device interface connected to the integrated control unit (par. 0106).
A memory unit can be brought into communication connection with the integrated control unit (par. 0040; par. 0141), in which at least the selected recipe (par. 0043), at least one of a predefined recipe collection (par. 0043) or the purchasing list can be stored (par. 0043; inventory data).
The user interface comprises a display unit (par. 0040; 0041) by means of which at least one of the recipe collection or the recipe-specific list of ingredients or the purchasing list can be displayed (par. 0041).
	Wherein at least two recipes can be selected via the user interface (par. 0105; par. 0133), wherein a recipe-specific list of ingredients can be determined in each case for each recipe by the integrated control unit (par. 0133), wherein each recipe-specific list of ingredients can be processed in at least one of a separate purchasing list (par. 0133 recipe specific) or the recipe-specific lists of ingredients can be combined in the purchasing list by the integrated control unit (par. 0133; complementary recipe same “cake” acceptable fat content).
The integrated control unit is designed to interpret the selected recipe in such a way that the recipe-specific list of ingredients of the selected recipe can be extracted (par. 0106 inventory; par. 0133; complementary recipe same “cake” acceptable fat content).
The integrated control unit is designed to store a recipe history in the memory unit (par. 0105; par. 0087; par. 0134), the recipe history comprising previously selected recipes (par. 0087; 0134), and the integrated control unit can determine, as a function of 
Wherein the selected recipe can be brought into a deactivated state by the integrated control unit (par. 0106; ingredient needed) and can only be transferred into an activated state when the integrated control unit receives a confirmation of an at least partial processing of the purchasing list (par. 0106; last 4 lines).

Claims 1-7, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler (20050193901).
Buehler teaches a kitchen appliance for the at least partially automated processing (par. 0436) of recipes (par. 0439), comprising a functional unit (par. 0123) for processing ingredients when processing the recipes (par. 0138), a user interface (par. 0460) for detecting a user input (par. 0461), an integrated control unit (par. 0462), by means of which at least one recipe can be selected as a function of the user input (par. 0462) and the electrical functional unit can be activated (par. 0122, 0345), wherein the integrated control unit is designed such that a recipe-specific list of ingredients of the at least one recipe can be determined (par. 0472) and made available to an external receiving device (par. 0472; print; order) in a purchasing list (par. 0472) via a device interface connected to the integrated control unit (par. 0472).
The purchasing list can be created by the integrated control unit as a function of predetermined packaging sizes (par. 0304; individual storage container; par. 0472 need to be restocked) of the ingredients (par. 0304).
A memory unit can be brought into communication connection with the integrated control unit (par. 0438; 0469), in which at least the selected recipe (par. 0438), at least one of a predefined recipe collection (par. 0438) or the purchasing list can be stored (par. 0472).
The user interface comprises a display unit (par. 0461) by means of which at least one of the recipe collection or the recipe-specific list of ingredients or the purchasing list can be displayed (par. 0462-0464).
	Wherein at least two recipes can be selected via the user interface (par. 0463), wherein a recipe-specific list of ingredients can be determined in each case for each recipe by the integrated control unit (par. 0463), wherein each recipe-specific list of ingredients can be processed in at least one of a separate purchasing list (par. 0463 recipe 
The integrated control unit is designed to interpret the selected recipe in such a way that the recipe-specific list of ingredients of the selected recipe can be extracted (par. 0463; flagged).
The integrated control unit is designed to store a recipe history in the memory unit (par. 0464; favorites; par. 0472; inventory), the recipe history comprising previously selected recipes (par. 0464, 0472), and the integrated control unit can determine, as a function of the recipe history, a need for ingredients from the recipe-specific list of ingredients for the purchasing list (par. 0472).
The integrated control unit is designed to trigger an order automatically by sending at least part of the purchasing list via the device interface (par. 0472).
	The packaging sizes are being automatically obtainable via a device interface (par. 0319) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331) in view of Ringham et al. (20090083327).
Do teaches integrated control unit which can integrated into any number of and performed on a wide variety of information handling systems which operate in a networked environment (par. 0040) and thus one of ordinary skill in the art would have been motivated to look to the art of interactive recipe preparation as taught by Ringham.
Thus since Do teaches a same networked environment as taught by Do, since both teach the same presenting of and storing information specific to recipes and purchase lists.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired presentation of recipe information as taught by both such as in the instant case such as a control unit designed to automatically convert a unit of measurement of ingredients of the selected recipe as a function of a region for the purchasing list as taught by Ringham (par. 0021 last 4 lines) and providing the advantage of presenting the user with measurement recognizable due to a region specific standards such as Metric as further taught by Ringham (par. 0021 last 4 lines ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20130171304; 20080222553; 20160286837 presenting cooking menus and responding to the input.
20110289044; GB2546507 food preparation system including recipes and generated purchase lists.
20030173352 Cooking apparatus with removable recipe display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792